Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 1 of 20 Page ID #:6760

                                                                        JS-6


     1
     2
     3
     4
     5
     6
     7
     8                               UNITED STATES DISTRICT COURT
     9                              CENTRAL DISTRICT OF CALIFORNIA
    10
         C.L.,                                        CASE NO. SA CV 18-0475-DOC (DFMx)
    11
    12                 Plaintiff,
    13                                                FINDINGS OF FACT AND
                 vs.                                  CONCLUSIONS OF LAW
    14
    15 DEL AMO HOSPITAL,
    16
                       Defendant.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  1
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 2 of 20 Page ID #:6761




     1 I.       INTRODUCTION
     2          This action arises out of a dispute regarding admission of Plaintiff C.L. 1 to National
     3 Treatment Center Program (“NTC Program”) at Defendant Del Amo Hospital (“Hospital”
     4 or “Del Amo”). Plaintiff has been voluntarily admitted to the NTC program at Del Amo on
     5 numerous occasions due to persistent mental health conditions including post-traumatic
     6 stress disorder (“PTSD”) and dissociative identity disorder (“DID”). On at least seven
     7 occasions, Plaintiff sought to bring her dog, Aspen, with her during her inpatient stay at the
     8 Hospital. On each occasion, Del Amo did not permit Plaintiff to bring Aspen into the
     9 facility with her. Plaintiff alleges that this refusal violates state and federal law. Plaintiff
    10 argues that at all relevant times, Aspen was a “service animal” as that term is defined by
    11 the Americans with Disabilities Act (“ADA”). Del Amo maintains that Aspen is not a
    12 service animal, and even if Aspen is a service animal, that the facility was not required to
    13 allow the dog into the Hospital because doing so would fundamentally alter the Hospital’s
    14 service.
    15          A bench trial on this matter was held on July 23–26, 2019, after which the Court
    16 concluded that Plaintiff had failed to establish that Aspen qualified as a service dog under
    17 the ADA (Dkt. 199) and entered final judgment in favor of the Defendant on September 9,
    18 2019 (Dkt. 200). On September 11, 2019, Plaintiff appealed from the Court’s entry of final
    19 judgment and on March 30, 2021, the Ninth Circuit vacated and remanded (Dkt. 218).
    20 Specifically, the Ninth Circuit instructed the Court to reconsider two issues on remand:
    21 whether Aspen was a qualified service dog at the time of trial, and if Aspen is a service
    22 dog, whether Del Amo has proved its affirmative defense of fundamental alteration (Dkt.
    23 218).
    24          On May 3, 2021, the Court held a status conference with the parties (Dkt. 227).
    25 Defendant Del Amo filed its brief regarding the Status Conference (Dkt. 228) and Plaintiff
    26
    27   1
        Plaintiff’s name is not disclosed for confidentiality purposes; Plaintiff will be referred to as
    28 “C.L.” throughout the Court’s Findings of Fact and Conclusions of Law.

                                                           2
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 3 of 20 Page ID #:6762




     1 C.L. filed her brief (Dkt. 229) on May 28, 2021. An additional status conference was held
     2 on June 3, 2021 (Dkt. 230). Defendant submitted to the Court a supplemental brief (Dkt.
     3 233) and Plaintiff submitted a supplemental brief (Dkt. 234) on July 1, 2021.
     4         Having read and considered the parties’ briefing on remand and all of the testimony
     5 adduced at trial, the Court issues the following findings of fact and conclusions of law
     6 pursuant to Federal Rule of Civil Procedure 52. To the extent that any findings of fact are
     7 included in the Conclusions of Law section, they shall be deemed findings of fact, and to
     8 the extent that any conclusions of law are included in the Findings of Fact section, they
     9 shall be deemed conclusions of law.
    10 II.     FINDINGS OF FACT
    11       A. Background
    12 1.     Plaintiff C.L. has a Master’s degree in speech-language pathology and holds a Ph.D.
    13        in Education with an emphasis in disability studies. Until 2011, when her mental
    14        health issues began preventing her from working, C.L. was a full-time public school
    15        speech-language pathologist. Trial Transcript, July 23, 2019 (“Transcript Day 1”),
    16        Vol. I (Dkt. 174) at 56:1–59:15.
    17 2.     Plaintiff C.L. has been diagnosed with Complex Post-Traumatic Stress Disorder
    18        (“PTSD”) and Dissociative Identity Disorder (“DID”) due to a childhood history of
    19        severe trauma, including physical, sexual, and emotional abuse. C.L. also has major
    20        depressive disorder and anxiety, though these disorders may be symptoms of PTSD.
    21        Transcript Day 1, Vol. I at 48:18–21, 54:10–55:23.
    22 3.     As a result of her mental health conditions, C.L. experiences hypervigilance, anxiety,
    23        flashbacks, intense nightmares, self-harming behaviors, dissociation, and suicidal
    24        ideation. Transcript Day 1, Vol. I at 50:10–51:18; Trial Transcript, July 24, 2019
    25        (“Transcript Day 2”), Vol. II at 10: 4–10; Transcript Day 2, Vol. I at 20:23–21:13.
    26 4.     C.L. described hypervigilance as a heightened awareness of what is going on around
    27        her, which she can experience when she is away from her home. Transcript Day I,
    28
                                                      3
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 4 of 20 Page ID #:6763




     1        Vol. I at 51–52.
     2 5.     C.L.’s disabling conditions negatively affect her functioning; for instance, C.L. finds
     3        it anxiety-producing to undress or shower, and finds it difficult to go into public
     4        places such as grocery stores to shop. Transcript Day 2, Vol. I at 10:14–12:11.
     5 6.     Del Amo is a psychiatric hospital located at 23700 Camino Del Sol in Torrance,
     6        California. Answer (Dkt. 33) ¶ 6.
     7 7.     The NTC Program at Del Amo is a specialized inpatient program designed to provide
     8        and promote trauma stabilization and resolution. Trial Transcript July 25, 2109
     9        (“Transcript Day 3”), Vol. III at 32:4–12; Exhibit 118, National Treatment Center for
    10        Trauma Recovery Program Patient Handbook.
    11 8.     Dr. Michael Foust is C.L.’s treating, outpatient psychologist. Exhibit 60, Deposition
    12        of Michael Foust, at 10:8–16. Dr. Foust recommended that C.L. go to Del Amo due
    13        to its NTC treatment program. Exhibit 60 at 33–34.
    14 9.     The NTC Program involves programming all day, whereas C.L.’s sessions with Dr.
    15        Foust occur for one hour, twice per week. Transcript Day 2, Vol. I at 73:20–74:2.
    16 10. Plaintiff voluntarily checked into the NTC Program on seven occasions from
    17        September 2015 through August 2017. On each occasion, Del Amo did not permit
    18        Plaintiff to bring her dog, Aspen, into the facility with her. Order Denying
    19        Defendant’s Motion for Summary Judgment, Granting in Part and Denying in Part
    20        Plaintiff’s Partial Motion for Summary Judgment (“MSJ Order”) (Dkt. 80) at 2.
    21      B. C.L.’s Dog, Aspen
    22 11. C.L. began to consider getting a service dog in January 2012. Transcript Day 2, Vol.
    23        I at 18:9–21.
    24 12. C.L. considered purchasing a trained service dog through an agency, but the lowest
    25        price she could find was $15,000, which she could not afford. Transcript Day 2, Vol.
    26        I at 23:22–24:12.
    27 13. In an email to C.L. in early August 2013, Dr. Foust indicated that he believed a
    28
                                                       4
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 5 of 20 Page ID #:6764




     1        companion dog would be sufficient for her needs. Transcript Day 2, Vol. II at 11:14–
     2        24.
     3 14. C.L. took ownership of her dog, Aspen, in August 2013, when Aspen was eight
     4        weeks old. Transcript Day 2, Vol. I at 31:10–19.
     5      C. Training of Aspen
     6 15. When Aspen was three months old, Plaintiff attended a puppy class at Wags and
     7        Wiggles. Transcript Day 2, Vol. I at 32:12–18. Wags and Wiggles does not conduct
     8        training specific to service dogs, and is not certified in service dog training.
     9        Transcript Day 2, Vol. II at 18:21–19:10.
    10 16. Plaintiff then took a basic obedience class at Wags and Wiggles. Transcript Day 2,
    11        Vol. II at 19:23–20:3.
    12 17. In April 2014, Plaintiff contacted Little Angels Service Dogs (“Little Angels”), a
    13        service dog training nonprofit organization, about self-training Aspen to be a service
    14        dog. Transcript Day 2, Vol. I at 52:25; Transcript Day 2, Vol. II at 36:20–37:7.
    15 18. Katie Gonzalez is the owner of Little Angels. Exhibit 2, Email from Katie Gonzalez
    16        to C.L. dated April 28, 2014, at 1. Little Angels is a nonprofit organization that
    17        breeds and trains service dogs, and teaches people with disabilities how to train their
    18        own service dogs. Exhibit 2. Little Angels is a candidate member of Assistance Dogs
    19        International, a worldwide organization focused on assistance dog training.
    20        Transcript Day 3, Vol. II at 33:1–34:5.
    21 19. Gonzalez, the founder and director of Little Angels, has trained service dogs,
    22        including psychiatric service dogs, for twenty years and has published books on
    23        service dog training. Gonz. Test. Tr. 3 Vol. 1 at 24:15-25:6, 26:20-22, 59:22-61:20;
    24        Exs. 37, 38, 105.
    25 20. Gonzalez testified as an expert in the training of service dogs, the use of service dogs
    26        for psychiatric disabilities, and the laws and regulations for service dogs as applied to
    27        the work service dogs perform. C. L. v. Del Amo Hosp., Inc., 992 F.3d 901, 908 (9th
    28
                                                        5
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 6 of 20 Page ID #:6765




     1        Cir. 2021).
     2 21. After Plaintiff contacted Gonzalez in April 2014, Gonzalez informed Plaintiff that
     3        Little Angels offers a series of three weekend seminars designed to instruct those
     4        who wish to train their own service dog to assist them. Exhibit 2, Email from Katie
     5        Gonzalez to C.L. dated April 28, 2014, at 1. Gonzalez informed Plaintiff that
     6        certification by Little Angels is granted to the handler/dog teams who attend all 3
     7        seminars, over a period of 6 months or longer, and successfully pass the written test
     8        and field test demonstrating their ability to work safely in a public setting, with the
     9        dog mitigating the disabilities of the handler/recipient. Exhibit 2 at 1. Gonzalez’s
    10        email to Plaintiff included locations, dates, and pricing of upcoming seminars.
    11        Exhibit 2 at 3. The seminar titles and fees were listed as follows:
    12                      a. Service Dog Training 101 (Seminar 1). Fee: $235.00.
    13                      b. Advanced Obedience and Assistance Tasks (Seminar 2). Fee:
    14                         $310.00.
    15                      c. Public Access (Seminar 3). Fee: $385. 00. Exhibit 2 at 3.
    16 22. To be certified by Little Angels, in addition to attending all three seminars, the dog’s
    17        owner/handler must communicate with Little Angels once a month during training.
    18        Transcript Day 3, Vol. I at 49:1–13. Additionally, Gonzalez/Little Angels must see
    19        the dog in question perform service tasks before approving the dog for certification.
    20        Transcript Day 3, Vol. I at 49:18–51:13.
    21 23. Little Angels Seminar 3 includes a field test referred to as the Public Access
    22        Certification Test (“PACT”), designed by Assistance Dogs International. Transcript
    23        Day 3, Vol. II at 37:17–38:7. The test includes making sure that the dog in question
    24        responds the first time 90% of the time to cues, and responds to commands in
    25        different public locations. Id. See also Exhibit 38, Little Angels Service Dogs
    26        Seminar Booklet.
    27 24. Plaintiff registered for, and attended, Service Dog Training 101 (Seminar 1) on May
    28
                                                       6
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 7 of 20 Page ID #:6766




     1        24, 2014 and May 25, 2014. Exhibit 4, Email from Katie Gonzalez to C.L. date May
     2        21, 2014; Exhibit 5, Email Chain between Katie Gonzalez and C.L. date May 25,
     3        2014 to July 10, 2014; Transcript Day 2, Vol. II at 38:4–25. Aspen did not attend this
     4        class with Plaintiff, as Seminar 1 is designed for instruction without the dog being
     5        present and a great deal of the material covered is concentrated on determining which
     6        dog will be suitable. Exhibit 2 at 1; Transcript Day 2, Vol. I at 54:9–55:18.
     7 25. Plaintiff did not attend Seminar 2 or Seminar 3, and accordingly, Aspen and Plaintiff
     8        did not receive certification from Little Angels as a service dog/handler team.
     9        Transcript Day 2, Vol. I at 58:7–59:8; Transcript Day 2, Vol. II at 40:22–41:10.
    10 26. Plaintiff alleges that she trained Aspen to perform a cornering task, an about-face
    11        task, and a boundary task in 2014. Transcript Day 2, Vol. I at 62:21–63:23. Plaintiff
    12        also alleges that she trained Aspen to perform a medical alert and a task to help her
    13        stay alert while driving in 2015. Transcript Day 2, Vol. I at 63:23–65:4, 67:5–16.
    14        Plaintiff further alleges that she taught Aspen to perform the tasks of grounding,
    15        interruption of self-harm, and sitting guard outside of the shower. Transcript Day 2,
    16        Vol. I. at 40:10–43:25, 47:19–48:12; Transcript Day 2, Vol. I at 48:13–22.
    17      D. C.L.’s Hospitalizations at Del Amo
    18         1. Hospitalizations Prior to Seven Relevant Admissions
    19 27. In addition to the seven hospitalizations relevant here, Plaintiff was voluntarily
    20        hospitalized at Del Amo prior to 2015. C.L. made her first request to bring Aspen
    21        into Del Amo Hospital in April 2014. Transcript Day 3, Vol. IV at 91:24–92:7. The
    22        parties do not dispute that C.L. was admitted on each occasion without her service
    23        dog. See generally Defendant MSJ (Dkt. 46), Plaintiff MSJ (Dkt. 49).
    24 28. Plaintiff alleges Aspen could perform the following tasks by the time of this
    25        admission: deep pressure to provide grounding, task mastered by the end of 2013,
    26        Transcript Day 2, Vol. I at 40:10–22; alerting for hypervigilance, Id. at 44:21–46:20;
    27        alerting for anxiety spikes, Id.; and waking C.L. from nightmares, Id. at 34:3–8,
    28
                                                      7
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 8 of 20 Page ID #:6767




     1       35:3–9.
     2 29. The Del Amo Hospital NTC Program was overseen by a treatment team. Dkt 184,
     3       RT D3 V3, 33:9-22; Dkt 176, RT D3 V2, 74:6-19.
     4 30. The treatment team consisted of the NTC Program Director who is a licensed clinical
     5       social worker, the NTC Program Coordinator, who is also a licensed clinical social
     6       worker, members of the nursing staff, and a psychiatrist. Dkt. 176, RT D3 V2 76:8-
     7       77:21; Dkt 184, RT D3 V3, 33:9-22.
     8 31. Program Coordinator Kristie Yahnian testified that C.L. was well known to the NTC
     9       Program and the treatment team, as C.L. had been hospitalized three times prior to
    10       entering the program. Dkt. 180, RT D3 V4, 86:9-87:6, 88:9-17, 89:7-10. As such, the
    11       treatment team was familiar with C.L.’s pathologies and treatment needs during her
    12       hospital admissions wherein she sought admission with Aspen. Dkt. 180, RT D3 V4,
    13       86:9-87:6, 88:9-17, 89:7-10.
    14 32. Treatment within the NTC Program was individualized, highly structured, and
    15       intensive. Treatment modalities within the program included cognitive behavioral
    16       therapy, behavioral modification, trauma therapy, talk therapy, mindfulness,
    17       grounding, grief and loss therapy, and safety and containment. Dkt. 180, RT D3 V4
    18       9:3-15.
    19 33. Patients are expected to support each other by listening and giving supportive
    20       feedback. Interaction among patients is an integral part of the therapeutic process.
    21       Dkt. 180, RT D3 V4 10:6-18.
    22 34. Plaintiff contacted Del Amo Hospital prior to her April 2014 admission to ask about
    23       bringing her dog Aspen with her. Dkt. 180, RT D3 V4, 19:9-16. Plaintiff told
    24       Yahnian that she would like to bring her dog with her for comfort and to help her
    25       work on her issues. Dkt. 180, RT D3 V4, 19:17-22.
    26 35. Yahnian took Plaintiff’s request to the NTC Treatment Team, and the team discussed
    27       the pros and cons of allowing plaintiff to bring her dog. Dkt. 180, RT D3 V4, 19:23-
    28
                                                     8
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 9 of 20 Page ID #:6768




     1        20:1, 21:9-25, 69:5-21.
     2 36. Yahnian believed that the dog would interfere with Plaintiff’s treatment, because
     3        Plaintiff would rely on the dog rather than working on other grounding techniques
     4        such as developing an internal dialogue to deal with her symptoms. Dkt. 180, RT D3
     5        V4 19:20-22:5, 65:12-66:8. Mariam Rahimi, the Program Director, concurred that the
     6        dog would interfere with treatment. Dkt 184, RT D3 V3, 102:16-20, 104:1-12. After
     7        discussing Plaintiff’s request, the treatment team decided that the dog’s presence
     8        would interfere with Plaintiff’s treatment. Dkt. 180, RT D3 V4 19:24- 20:1, 71:3-12.
     9        Dkt. 176, RT D3 V2 92:12-93:6.
    10 37. Dr. Hirsch, the NTC Medical Director and Plaintiff’s attending psychiatrist, was the
    11        attending psychiatrist for each of Plaintiff’s admissions to Del Amo and was the
    12        admitting psychiatrist for all but one of Plaintiff’s admissions. Dkt. 176, RT D3 V2
    13        78:20-79:4; trial exhibits 113, 114, 122, 125, 132, 139, 154, 165, 173, 183, 193,
    14        Admission Reports.
    15 38. Dr. Hirsch agreed with the decision to exclude Plaintiff’s dog during Plaintiff’s
    16        hospitalizations. Dkt. 176, RT D3 V2 93:22-94:1, 94:7-14.
    17 39. In Dr. Hirsh’s opinion, C.L.’s use of a psychiatric service dog to mitigate the
    18        symptoms for which she was being treated would not fit in with the methodology
    19        used in treatment. Dkt. 176, RT D3 V2 100:20-101:5.
    20 40. In Dr. Hirsch’s opinion, the presence of C.L.’s dog would interfere with her
    21        therapeutic treatment on the unit because the purpose of the NTC Program was to
    22        help patients learn, gain, and utilize healthy methods of coping and functioning. Dkt.
    23        176, RT D3 V2 94:7-14, 95:7-96:7.
    24 41. Dr. Hirsch believed that consistent with the reasoning of C.L.’s team, C.L. having her
    25        dog with her would interfere with the therapeutic process because the treatment of
    26        psychiatric disorders such as PTSD is directed at helping the individual become more
    27        tolerant of very uncomfortable feelings both to understand where those
    28
                                                      9
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 10 of 20 Page ID
                                 #:6769



  1        uncomfortable feelings come from and to tolerate them better. Dkt. 176, RT D3 V2
  2        95:7-96:7, 99:11-15.
  3 42. In Dr. Hirsch’s opinion, the therapeutic process during hospitalization required that
  4        the patient have a clear experience of the emotional states that are causing the patient
  5        difficulty, and the presence of a psychiatric service dog that would mitigate the full
  6        volume or intensity of those emotional states would interfere with that process. Dkt.
  7        176, RT D3 V2 95:25-96:7, 99:11-15.
  8 43. Anna Solt, M.D. was called as an expert by Del Amo at trial. Dr. Solt is a Board
  9        Certified Psychiatrist who completed her residency at Harvard South Shore,
 10        psychiatry residency program affiliated with Harvard Medical School and the Boston
 11        Veterans Administration. Dkt. 177, RT D4 V1 7:22-25, 8:25-9:2, 9:6-19.
 12 44. Dr. Solt expressed the opinion with a reasonable degree of medical certainty that the
 13        presence of the service dog would have interfered in Plaintiff’s clinical care. Dkt.
 14        177, RT D4 V1 12:15-24, 22:10-23.
 15 45. Dr. Solt opined that it would be too tempting for Plaintiff to try to utilize the service
 16        dog instead of implementing tools that are taught within the program. Dkt. 177, RT
 17        D4 V1 22:16-23.
 18 46. During Plaintiff’s July 2014 admission to Del Amo, C.L. brought Aspen to the
 19        hospital with her. Del Amo informed Plaintiff that Aspen would not be permitted to
 20        remain in the hospital with her. Transcript Day 2, Vol. I at 82:8–84:22.
 21 47. Del Amo did not allow Plaintiff to bring Aspen into the facility with her during her
 22        April 2014 admission. Transcript Day 2, Vol. I at 86:14–87; Transcript Day 2, Vol. II
 23        at 61:20–22, 63:21–64:14.
 24         2. Seven Relevant Hospital Admissions
 25 48. During C.L.’s seven relevant admissions to Del Amo’s NTC Program, from
 26        September 2015 through August 2017, Plaintiff was not permitted to bring Aspen
 27        with her into the voluntary inpatient psychiatric program. Exhibits 139, 145, 154,
 28
                                                   10
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 11 of 20 Page ID
                                 #:6770



  1       165, 173, 183, 193.
  2 49. In addition to the tasks C.L. alleges that Aspen performed prior to her 2014
  3       hospitalization, C.L. contends that Aspen was trained to perform the following tasks
  4       by mid-2015, see Plaintiff’s Revised Proposed Memorandum of Contentions of Fact
  5       and Law (“Plaintiff’s Revised FOFCOL”) (Dkt. 190) ¶ 57: a cornering task, an
  6       about-face task, and a boundary task see supra ¶ 23; a medical alert task, see supra ¶
  7       23; interruption of self-harm, see supra ¶ 23; and sitting guard outside of the shower,
  8       see supra ¶ 23.
  9 50. Upon each admission, C.L. was assessed by the admitting psychiatrist and was
 10       hospitalized in a locked, closed unit. Exhibits 139, 145, 154, 165, 173, 183, 193.
 11 51. The goals articulated by Del Amo staff for C.L.’s admissions included alleviation of
 12       suicidal risk, decrease in symptoms of depression and anxiety, improved level of
 13       cognitive functioning, decreased susceptibility to PTSD with concurrent decrease in
 14       frequency of dissociation, and achievement of a level of psychosocial functioning
 15       such that C.L.’s treatment could continue in a less acute setting. See, e.g., Exhibit
 16       165.
 17     E. 2019 Evaluation of Aspen by Katie Gonzalez
 18 52. Gonzalez observed C.L. and Aspen together in June 2019. Transcript Day 3, Vol. II
 19       at 28:19–30:16.
 20 53. After C.L. attended Little Angels Seminar 1 in May 2014, Gonzalez and C.L.
 21       exchanged emails for a brief period of time. Transcript Day 3, Vol. II at 30:20–22.
 22 54. Gonzalez and Plaintiff had no contact between 2015 and 2019. Transcript Day 3,
 23       Vol. II at 30:3–9. Gonzalez is not able to certify dog handlers without frequent
 24       communication with them, as outlined in the Little Angels service dog training
 25       program. Id. at 31:20–24.
 26 55. Gonzalez and Little Angels adhere to the standards of Assistance Dogs International
 27       when training service dogs. Transcript Day 3, Vol. II at 33:21–34:5.
 28
                                                  11
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 12 of 20 Page ID
                                 #:6771



  1 56. As Gonzalez did not observe C.L. with Aspen in 2014, 2015, 2016, 2017, or 2018,
  2           Gonzalez could not state whether Aspen was a fully trained service dog during those
  3           years. Transcript Day 3, Vol. II at 49:22–51:1.
  4 57. Gonzalez concluded that Aspen was a service dog at the time of trial in 2019.
  5           Transcript Day 3, Vol. II at 51:9–12.
  6 58. Gonzalez’s opinion is based on her firsthand observation of Aspen and evaluation of
  7           C.L.’s training techniques. Transcript Day 3, Vol. II at 51:13–15. Gonzalez observed
  8           Aspen and C.L. as a dog-handler unit in June 2019. She observed them at two
  9           locations, a restaurant and a shopping center, where C.L. demonstrated two of
 10           Aspen’s trained tasks and Gonzalez evaluated whether Aspen’s training and behavior
 11           in public was appropriate. Tr. 3 Vol. 1 at 69:24-71:18.
 12 59. Gonzalez also evaluated Aspen’s breed and size to evaluate appropriateness for the
 13           tasks Aspen was trained to perform. Id. at 71:19-72:2-17.
 14 60. Gonzalez interviewed C.L. about the methods by which C.L. trained Aspen. Id. at
 15           70:13-16; Id. Tr. 3 Vol. 2 at 10:15-20, 12:5-11.
 16 61. Gonzalez testified that the techniques C.L. described having used to train Aspen are
 17           the same techniques that she and Little Angels’ trainers teach in the seminars and in
 18           her book Training Your Own Psychiatric Service Dog. Id. Tr. 3 Vol. 1 at 72:18-23;
 19           Id. Tr. 3 Vol. 2 at 10:15-12:17.
 20 62. Gonzalez concluded that Aspen’s tasks were trained tasks, rather than mere
 21           behaviors. Id. Tr. 3 Vol. 2 at 12:12-14.
 22 63. Gonzalez testified that all of Aspen’s tasks are common psychiatric service dog tasks
 23           that she routinely trains handlers and service dogs to perform, and in her opinion
 24           Aspen had been trained to perform those tasks. 2
 25
 26       2
          Gonz. Test. Tr. 3 Vol 1 at 66:10-68:7; Tr. 3 Vol. 2 at 13:10-17, 45:19- 46:17; Ex. 37 at 85-
    87; Ex. 38 at 61 (grounding); Id. at 66:3-15, 69:14-16; Ex. 37 at 81-82; Ex. 38 at 62-63 (boundary
 27 control); Id. at 66:3-13, 69:2-23; Tr. 3 Vol. 2 at 13:18-23; Ex. 38 at 66(about-face); Id. at 66:3-23;
 28     (footnote continued)

                                                         12
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 13 of 20 Page ID
                                 #:6772



  1 64. Although Gonzalez testified that Aspen qualified at the time of trial as a service dog,
  2         Little Angels has not certified Aspen as a service dog because C.L. did not complete
  3         the program established by Assistance Dogs International as followed by Little
  4         Angels. Transcript Day 3, Vol. II at 53:12–54:7.
  5
  6 III.     CONCLUSIONS OF LAW
  7 65. Plaintiff C.L. seeks injunctive relief against Defendant Del Amo for alleged
  8         violations of the American with Disabilities Act (“ADA”) and the Unruh Civil Rights
  9         Act (“Unruh Act”). For the reasons that follow, the Court concludes that Plaintiff is
 10         not entitled to such relief.
 11
            A. Americans with Disabilities Act Claim
 12
 13 66. Under Title III of the ADA, “[n]o individual shall be discriminated against on the
            basis of disability in the full and equal enjoyment of the goods, services, facilities,
 14
            privileges, advantages, or accommodations of any place of public accommodation by
 15
            any person who owns, leases (or leases to), or operates a place of public
 16
            accommodation.” 42 U.S.C. § 12182(a). Discrimination under Title III includes, on
 17
            the basis of disability, the denial of “the opportunity to participate in or benefit from
 18
            a good, service, facility, privilege, advantage, or accommodation . . . .” and the denial
 19
            of an “accommodation that is different or separate from that provided to other
 20
            individuals, unless such action is necessary to provide the individual or class of
 21
            individuals with a[n]. . . accommodation, or other opportunity that is as effective as
 22
            that provided to others.” 42 U.S.C. § 12182(b)(1)(A)(ii)–(iii).
 23
 24 67. To prevail on a discrimination claim under Title III of the ADA, a plaintiff must
 25
 26 Ex. 37. (standing guard); Id. at 66:7-9, 71:7-18; Ex. 37 at 87-88; Ex. 38 at 64-65; Id. at 45:19-21,
      46:22-47:9 (cornering); Id. Tr 3 Vol 1 at 66:3-6, 68:11-18; Tr 3 Vol 2 at 13:7-9, 59:21-25; Ex. 37
 27 at 82-85; Ex. 38 at 31-34 (waking from nightmares); Id. at 5:18-25; Ex. 37. (interrupting self-
 28 injury); Id. Tr. 3 Vol. 1 at 68:8-25; Ex. 37 at 82-85; Ex. 38 at 31- 34 (alert for medication).
                                                      13
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 14 of 20 Page ID
                                 #:6773



  1        show that: “(1) she is disabled within the meaning of the ADA; (2) the defendant is a
  2        private entity that owns, leases, or operates a place of public accommodation; and (3)
  3        the plaintiff was denied public accommodation by the defendant because of her
  4        disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (citing 42
  5        U.S.C. §§ 12183(a)–(b)).
  6 68. Further, “individuals with disabilities shall be permitted to be accompanied by their
  7        service animals in all areas of a public entity’s facilities where members of the
  8        public, participants in services, programs or activities, or invitees, as relevant, are
  9        allowed to go.” 28 C.F.R. § 35.136(g). A place of “public accommodation shall
 10        modify policies, practices, or procedures to permit the use of service animals to
 11        persons with a disability.” 28 C.F.R. § 36.302.
 12 69. A hospital is a place of public accommodation. 42 U.S.C. § 12182(7)(F). A hospital
 13        thus improperly discriminates if it “fails to make reasonable accommodations for a
 14        person with a service animal.” Tamara v. El Camino Hospital, 964 F. Supp. 2d 1077,
 15        1083 (N.D. Cal. 2013).
 16 70. A hospital does not discriminate, however, if either of the following are true: “(1) the
 17        accommodation would fundamentally alter the nature of the facility or service it
 18        provides, [under] 42 U.S.C. § 12182(b)(2)(A)(ii); or (2) based upon an individual
 19        assessment the hospital determines that the service animal poses a substantial and
 20        direct threat to health or safety which cannot be mitigated by reasonable
 21        accommodations, [under] 28 C.F.R. § 36.208.” Tamara, 964 F. Supp. 2d at 1083. If
 22        an accommodation fundamentally alters a service or facility, that is an affirmative
 23        defense to an action for disability discrimination. Lentini v. Cal. Ctr. for the Arts,
 24        Escondido, 370 F.3d 837, 845 (9th Cir. 2004). “[W]hether an accommodation causes
 25        a fundamental alteration is ‘an intensively fact-based inquiry.’” Id. (quoting Martin v.
 26        PGA Tour, Inc., 204 F.3d 993, 999 (9th Cir. 2000)).
 27 71. A service animal is defined as “any dog that is individually trained to do work or
 28
                                                    14
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 15 of 20 Page ID
                                 #:6774



  1       perform tasks for the benefit of an individual with a disability. . . The work or tasks
  2       performed by a service animal must be directly related to the individual’s disability.”
  3       28 C.F.R. § 35.104; 28 C.F.R. § 36.104. Tasks of a service animal may include
  4       “helping persons with psychiatric and neurological disabilities by preventing or
  5       interrupting impulsive or destructive behaviors.” Id. On the other hand, “the
  6       provision of emotional support, well-being, comfort, or companionship do not
  7       constitute work or tasks for the purposes of this definition.” Id.
  8 72. The definition of a service animal centers on “the outcome of training—what the dog
  9       is capable of doing to ameliorate an individual’s disability.” C. L., 992 F.3d at 911.
 10       “There must be some evidence of individual training to distinguish the service animal
 11       from the ordinary pet. For example, a dog may naturally jump up in its owner's lap,
 12       which would constitute a behavior—however, if the owner trains the dog to sit in her
 13       lap in a particular position and only in response to certain triggers related to the
 14       owner's disability, then the dog has been trained and has ceased to merely behave in a
 15       way that dogs naturally do.” Id.
 16 73. Guidance regarding Section 36.104 indicates that “many individuals with PTSD may
 17       benefit by using a service animal,” and the tasks performed by such a service animal
 18       “could include actively cuing the individual by nudging or pawing the individual to
 19       alert to the onset of an episode and removing the individual from the anxiety-
 20       provoking environment.” 28 C.F.R. § Pt. 36. App. A. In addition, the Department of
 21       Justice has clarified that “an animal that is trained to ‘ground’ a person with a
 22       psychiatric disorder does work or performs a task that would qualify it as a service
 23       animal. . . [f]or example, if a service animal senses that a person is about to have a
 24       psychiatric episode and it is trained to respond, for example, by nudging, barking, or
 25       removing the individual to a safe location until the episode subsides, then the animal
 26       has indeed performed a task or done work on behalf of the individual with the
 27       disability, as opposed to merely sensing an event.” Id.
 28
                                                   15
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 16 of 20 Page ID
                                 #:6775



  1 74. Plaintiff C.L. is an individual with a disability within the meaning of the ADA, due to
  2        her diagnoses of PTSD and dissociative identity disorder. Transcript Day 1, Vol. I at
  3        48:16–21.
  4 75. Del Amo Hospital is a place of public accommodation. 42 U.S.C. § 12182(7)(F). See
  5        Order Denying Defendant’s Motion for Summary Judgment and Granting in Part and
  6        Denying in Part Plaintiff’s Motion for Summary Judgment (“Summary Judgment
  7        Order”) (Dkt. 80) at 17–18.
  8 76. C.L.’s testimony describing Aspen’s training, corroborated by Gonzalez’s expert
  9        evaluation, established that Aspen was more likely than not a qualified service dog at
 10        the time of trial. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th
 11        Cir. 1996). Based on Gonzalez’s in-person physical evaluation of Aspen and the
 12        training methods that C.L. employed, Gonzalez concluded that Aspen’s tasks were
 13        trained tasks, rather than mere natural behaviors. Tr. 3 Vol. 2 at 12:12-14.
 14 77. At the time of trial, Aspen was trained to perform eight tasks that mitigate C.L.’s
 15        disability: (1) Grounding, C.L. Test. Tr. 2 Vol. 1 at 40:10-44:20; Tr. 2 Vol. 2 at
 16        49:23-52:20; (2) Cornering, Tr. 2 Vol. 1 at 60:19-63:1, 67:24-68:8; (3) Interrupting
 17        nightmares, Tr. 2 Vol. 1 at 34:3-38:3, 38:16-40:7; (4) Interrupting self-harm, Tr. 2
 18        Vol. 1 at 47:9- 48:22; (5) Boundary Control, Tr. 2 Vol. 1 at 63:4-22; (6) About Face,
 19        Tr. 2 Vol. 1 at 59:19-60:7; (7) Standing Guard, Tr. 2 Vol. 1 at 11:25-12:24, 65:5-
 20        66:3; and (8) Alerting for medication, Tr. 2 Vol. 1 at 63:23-65:4.
 21 78. Gonzalez testified that all of Aspen’s tasks are common psychiatric service dog tasks
 22        she routinely trains handlers and service dogs to perform, and that she concluded
 23        based on her physical assessment that Aspen had been trained to perform those tasks
 24        to ameliorate C.L.’s disability. This testimony supports a finding that Aspen was
 25        more likely than not a service animal at the time of trial. Further, ADA regulations
 26        expressly identify grounding, interrupting self-harm, and nonviolent protection (such
 27        as boundary control, about-face, and standing guard) as common psychiatric service
 28
                                                   16
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 17 of 20 Page ID
                                 #:6776



  1       dog tasks. 28 C.F.R. § 36.104; 28 C.F.R. Part 36, Appx. A, “service animal.”
  2       Accordingly, the Court finds that Plaintiff has met her burden to show by a
  3       preponderance of the evidence that Aspen was a trained service dog at the time of
  4       trial in 2019.
  5 79. However, the Court concludes that Del Amo did not discriminate against C.L.
  6       because her requested accommodation would have fundamentally altered the nature
  7       of the service that Del Amo provides.
  8 80. The NTC treatment team, Program Director Marian Rahimi, and Program
  9       Coordinator Kristie Yahnian, each determined that allowing Aspen to accompany
 10       C.L. as a service animal would interfere with C.L.’s treatment because C.L. would
 11       likely rely on the dog rather than developing other grounding techniques, such as
 12       developing an internal dialogue to deal with her symptoms. Dkt. 180, RT D3 V4
 13       19:20-22:5, 65:12-66:8; Dkt 184, RT D3 V3, 102:16-20, 104:1-12; Dkt. 180, RT D3
 14       V4 19:24- 20:1, 71:3-12; Dkt. 176, RT D3 V2 92:12-93:6.
 15 81. NTC Medical Director and Plaintiff’s attending psychiatrist, Dr. Hirsch, found that
 16       the presence of C.L.’s dog would interfere with her therapeutic treatment in the unit
 17       because the purpose of the NTC Program was to assist patients in learning and
 18       gaining healthy methods of coping and functioning. Dkt. 176, RT D3 V2 94:7-14,
 19       95:7-96:7. In Dr. Hirsch’s clinical opinion, the therapeutic process during
 20       hospitalization required that the patient have a clear experience of the emotional
 21       states that are causing the patient difficulty, and the presence of a psychiatric service
 22       dog that would mitigate the full volume or intensity of those emotional states would
 23       interfere with that process. Dkt. 176, RT D3 V2 95:25-96:7, 99:11-15. Expert Dr.
 24       Solt expressed the opinion with a reasonable degree of medical certainty that the
 25       presence of the service dog would have interfered in Plaintiff’s clinical care. Dkt.
 26       177, RT D4 V1 12:15-24, 22:10-23. Dr. Solt opined that it would be too tempting for
 27       Plaintiff to try to utilize the service dog instead of implementing tools that are taught
 28
                                                   17
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 18 of 20 Page ID
                                 #:6777



  1       within the program. Dkt. 177, RT D4 V1 22:16-23.
  2 82. During C.L.’s seven relevant admissions to Del Amo’s NTC Program, from
  3       September 2015 through August 2017, Plaintiff was consistently not permitted to
  4       bring Aspen with her into the voluntary inpatient psychiatric program. Exhibits, 139,
  5       145, 154, 165, 173, 183, 193.
  6 83. In Lentini, the Ninth Circuit affirmed a district court judgment for a quadriplegic
  7       patron who sued a concert hall owner and staff, alleging the patron was denied
  8       admission with a service animal in violation of the ADA and California law. 370
  9       F.3d at 851. The Circuit reasoned that modification of a concert hall’s policies to
 10       allow a patron to attend performances with a service animal that may have made
 11       disruptive noises at past performances was a necessary and reasonable
 12       accommodation under the ADA if such behavior would have been acceptable if
 13       engaged in by humans. Id. at 844. Further, but for the modification, the patron would
 14       have been excluded from performances at the concert hall. Id. Accordingly, the
 15       modification of the concert hall’s policies did not fundamentally alter the service that
 16       the concert hall provided. Id. at 846.
 17 84. Unlike Lentini, where the presence of a service animal would not disrupt the service
 18       the concert hall provided—a performance, here, the presence of a service animal
 19       would fundamentally alter the service Del Amo provided because C.L. would likely
 20       have utilized the service dog instead of implementing tools taught within the
 21       program. Cf. Lentini, 370 F.3d at 844. The NTC Program requires that the patient
 22       clearly experience the emotional states causing the patient difficulty, and the
 23       presence of a psychiatric service dog that would mitigate the full volume or intensity
 24       of those emotional states would interfere with the immediate treatment, as well as the
 25       long-term goals of learning tools to mitigate future symptoms during emotional
 26       states. Moreover, in contrast to Lentini, where the patron would have been unable to
 27       attend performances at the concert hall but for a modification permitting her service
 28
                                                   18
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 19 of 20 Page ID
                                 #:6778



  1        animal, here, C.L. would not be excluded from Del Amo’s services in the absence of
  2        her service dog. See Lentini, 370 F.3d at 844.
  3 85. The Court finds that allowing Aspen to accompany C.L. during treatment would
  4        fundamentally alter the manner in which Del Amo provides psychiatric services to
  5        C.L. Because Del Amo showed that the accommodation fundamentally alters its
  6        service, Del Amo prevails on its affirmative defense of fundamental alteration.
  7
  8        B. Unruh Civil Rights Act Claim
  9 86. The Unruh Act, Cal. Civ. Code § 51(b) provides: “All persons within the jurisdiction
 10        of this state are free and equal, and no matter what their sex, race, color, religion,
 11        ancestry, national origin, disability, medical condition, genetic information, marital
 12        status, sexual orientation, citizenship, primary language, or immigration status are
 13        entitled to the full and equal accommodations, advantages, facilities, privileges, or
 14        services in all business establishments of every kind whatsoever.” Cal. Civ. Code §
 15        51(b).
 16 87. The Unruh Act further provides that “a violation of the right of any individual under
 17        the [ADA] shall also constitute a violation of this section.” Cal. Civ. Code § 51(f).
 18 88. A plaintiff may prevail on an Unruh Act claim by establishing that the defendant
 19        violated the ADA. See Lentini, 370 F.3d at 846–47.
 20 89. As noted above, Defendant did not discriminate against Plaintiff because the
 21        requested accommodation—allowing C.L.’s dog, Aspen, to accompany her into
 22        psychiatric care—would fundamentally alter the nature of the facility or service the
 23        Hospital provides. Because C.L.’s Unruh Act claim is dependent upon her ADA
 24        claim, C.L.’s Unruh Act claim also fails.
 25
 26
 27
 28
                                                    19
Case 8:18-cv-00475-DOC-DFM Document 239 Filed 09/03/21 Page 20 of 20 Page ID
                                 #:6779



  1 IV.     CONCLUSION
  2         After considering the parties’ arguments, for the reasons explained above, the Court
  3 HOLDS that Plaintiff has met her burden to show by a preponderance of the evidence that
  4 Aspen was a trained service dog at the time of trial in 2019. However, Defendant Del Amo
  5 has established its affirmative defense of fundamental alteration and thus did not violate
  6 the Americans with Disabilities Act or the Unruh Civil Rights Act in relation to Plaintiff
  7 C.L.’s admissions to Del Amo’s inpatient psychiatric facility. Defendant shall submit a
  8 proposed judgment in accordance with this Court’s ruling on or before September 17,
  9 2021.
 10
 11
 12
 13 DATED: September 3, 2021                           _________________________________
                                                       DAVID O. CARTER
 14
 15                                                    UNITED STATES DISTRICT JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  20
